Citation Nr: 1508139	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2010 rating decision denied service connection for bilateral hearing loss, tinnitus, and a dental condition.  The Veteran filed a Notice of Disagreement for all three issues and in May 2012, the RO issued a Statement of the Case (SOC) with regard to all three issues.  In his June 2012 VA Form 9, the Veteran specifically appealed only the issues listed above.  He did not perfect his appeal with regard to his dental condition and that issue is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran and his spouse testified at a hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with his electronic claims file in VBMS.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from March 2009 through April 4012 from the VA Medical Center (VAMC) in Bay Pines, Florida.  In the May 2012 SOC, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Virtual VA also contains additional records from August 2004 through March 2012 from the VAMC in Tampa, Florida.  The RO has not reviewed all of these records.  However, they are not pertinent to his hearing loss or tinnitus.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand in this case is necessary to obtain an adequate VA etiology opinions with regard to the Veteran's bilateral hearing loss and tinnitus.  His bilateral hearing loss was noted on his May 1966 entrance examination.  Because this preexisting condition was noted on entry into service, the Veteran is limited to bringing a claim for service connection based on aggravation.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In cases involving aggravation of a pre-existing disability, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  If the preexisting disorder underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2014).  In this case, the February 2010 VA examination is inadequate because it does not address the question of service-connected aggravation.  An addendum opinion is required.  

Further, the February 2010 VA examiner provided a negative opinion for tinnitus because there was no documentation in the record about tinnitus.  At his December 2014 VA hearing, the Veteran testified that he experienced tinnitus while in service.  An addendum opinion is needed to address the Veteran's lay assertion.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the February 2010 audiology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims file (including any medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's May 1966 entrance examination noting hearing loss, an H2 profile, and a notation of "deafness."

ii. An August 1966 service treatment record (STR) revising his H2 profile to H1.  

iii. April 1967 and November 1968 STRs noting H1 profiles.  

iv. The Veteran's September 1969 separation examination.  

v. The report of the Veteran's February 2010 VA examination.

vi. The Veteran's December 2014 hearing testimony where he asserts that while working with civil engineers in service, he was exposed to noise and experienced symptoms of both hearing loss and tinnitus while on active duty, and that he has had hearing loss continually since service.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The Board finds the Veteran's assertion that he was exposed to noise in service to be credible.  

d. The examiner is to provide an opinion as to the following:

i. With regard to bilateral hearing loss, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss, which existed prior to service, was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

ii. With regard to tinnitus, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during active service or is related to any incident of service.  

e. In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was/were caused by noise exposure in-service as opposed to some other cause.  Delayed-onset tinnitus must also be considered.  

f. A negative opinion based solely on the absence of hearing loss and tinnitus in-service or normal hearing on separation is not sufficient.  

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




